Stacy, C. J.,
after stating tbe case: This action is, in effect, one to redeem land from a mortgage or deed of trust, and necessarily calls for tbe determination, in some form, of tbe rights or interests of tbe parties therein. Tbe proper venue, therefore, is Buncombe County where tbe land is situated. C. S., 463. Tbe order of removal was correctly entered. Vaughan v. Fallin, 183 N. C., 318, 111 S. E., 513; Councill v. Bailey, 154 N. C., 54, 69 S. E., 760.
Causey v. Morris, 195 N. C., 532, 142 S. E., 783, strongly relied upon by tbe defendant, is not at variance with, but in support of, this position.
Affirmed.